                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF MISSOURI
                               EASTERN DIVISION

ALLIANCE GLAZING                           )
TECHNOLOGIES, INC.,                        )
                                           )
            Plaintiff,                     )
                                           )
      vs.                                  )         Case No. 4:19 CV 1889 RWS
                                           )
WHEATON & SPRAGUE                          )
ENGINEERING, INC.,                         )
                                           )
            Defendant.                     )

                          MEMORANDUM AND ORDER

      In light of the anticipated joinder of third-party defendants in this action,

      IT IS HEREBY ORDERED that the motion to extend deadline [29] is

granted as follows: the Rule 16 conference in this matter, currently set for January

31, 2020 at 10:00 a.m. in Courtroom 16-South, is vacated and will be reset by

further Order of this Court as appropriate after the third-party defendants have

been joined in this case. The parties do not have to submit a revised joint proposed

scheduling plan on January 27, 2020 as previously ordered.




                                        _______________________________
                                        RODNEY W. SIPPEL
                                        UNITED STATES DISTRICT JUDGE
Dated this 27th day of January, 2020.
